[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-16624                  ELEVENTH CIRCUIT
                                                                  APRIL 16, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                     CLERK

                     D. C. Docket No. 02-80196-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

CLARENCE KELLEY,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (April 16, 2009)

Before BIRCH, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Clarence Kelley appeals the district court’s denial of his motion for a
reduced sentence under 18 U.S.C. § 3582(c)(2). Kelley was sentenced in 2003 to

188 months of imprisonment for distributing five grams or more of crack cocaine,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). Kelley concedes, and the

record confirms, that his sentence ultimately derived from his designation as a

career offender under U.S.S.G. § 4B1.1. He further acknowledges that his case is

controlled by United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), cert.

denied, ___ U.S. ___ , ___ S. Ct. ___ (2009), in which we concluded that a

defendant is ineligible for a sentence reduction under Amendment 706 to the

Sentencing Guidelines if his sentence was based on the career offender provision

under U.S.S.G. § 4B1.1, rather than on the amount of drugs attributable to him

under U.S.S.G. § 2D1.1(c).

      We reject Kelley’s invitation to reconsider our decision in Moore. We also

reject his argument that United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), renders the guidelines advisory in a § 3582(c)(2) proceeding. We have

previously held that Booker does not apply to § 3582(c)(2) proceedings. See

United States v. Melvin, 556 F.3d 1190, 1193 (11th Cir. 2009) (per curiam), pet.

for cert. filed (Feb. 10, 2009) (No. 08-8664). Accordingly, we AFFIRM the

district court’s denial of Kelley’s § 3582(c)(2) motion based on his ineligibility for

a sentence reduction under Amendment 706.



                                           2
AFFIRMED.




            3